Holcomb, J.
(concurring)—I concur in the above result, but not entirely in the reasoning. The sole and sufficient basis for the result is that appellant, holding the legal title, and vendor in the executory contract of sale, became lawfully re-possessed of the premises on which the mortgaged wheat was grown while the wheat was immature and physically unseverable from the soil, and although the crop was fructus industriales and subject to severance when mature and the property of the grower and his mortgagee then, if the occupant of the soil could not retain possession until the crop was mature and severable, no more could his mortgagee, who stood in no better position than he. While the chattel mortgage was a valid incumbrance given for a bona fide consideration,, whether antecedent or contemporaneous, and upon a species of property capable of being mortgaged, the *177mortgagee took subject to tbe risk of a valid dispossession prior to tbe time when tbe crops should become entirely personal and severable.